Lumpkin, P. J.
If a man who is himself free from fault kills another “in self-defense, or in defense of habitation, property, or person, against one who manifestly intends or endeavors, by violence or surprise, to commit a felony on either,” or if the killing be done for the bona fide purpose of preventing any one of these offenses and under circumstances sufficient to excite the fears of a reasonable man, the slayer’s justification is complete without showing that, “in order to save his own life, the killing of the other was absolutely necessary.” Where, however, a fight has been begun and carried on in hot blood, both parties being at fault, and one of them is slain, the other can not justify the killing without showing that it was necessary. These are not new views as to the meaning and purpose of the sections of the Penal Code referred to in the headnote. They have been often considered and discussed. The following are a few only of the pertinent cases: Killen v. State, 50 Ga. 230; Adams v. State, 72 Ga. 85; Keaton v. State, 99 Ga. 197; Powell v. State, 101 Ga. 9. In the last, Mr. Justice Little so carefully and thoroughly discussed the whole subject that further comment is not now essential.
In the present case, the statement of the accused, if true, brought his defense squarely under the provisions of sections 70 and 71 of the Penal Code; but the court nevertheless charged that he would not be justified unless at the time of the killing *742it was absolutely necessary that Teasley, in order to save his own life, must kill his adversary. This charge is assigned as erroneous ; and we think it was. Exception is.also taken to a charge which, though abstractly correct, is complained of because not warranted by the evidence. We have carefully read the evidence, and are of the opinion that this point is also well taken. In our opinion, therefore, the accused should have another trial. Judgment reversed.

All the Justices concurring.